NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                   LYLE SCOTT PODERGOIS, Petitioner.

                         No. 1 CA-CR 17-0398 PRPC
                              FILED 7-3-2018


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2007-007529-001
            The Honorable John R. Doody, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By E. Catherine Leisch
Counsel for Respondent

Lyle Scott Podergois, Buckeye
Petitioner



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer M. Perkins joined.
                          STATE v. PODERGOIS
                           Decision of the Court

C A T T A N I, Judge:

¶1            Lyle Scott Podergois petitions for review from the superior
court’s summary dismissal of his petition for post-conviction relief. For
reasons that follow, we grant review but deny relief.

¶2           In 2008, Podergois pleaded guilty to two counts of fraudulent
schemes and artifices, class 2 felonies. The two offenses were committed at
different times and involved different victims. The superior court
suspended sentence and imposed concurrent seven-year terms of
probation. Podergois did not seek review.

¶3            In 2010, Podergois admitted violating a term of his probation.
The superior court revoked probation as to Count 2 and imposed five years’
imprisonment with credit for 415 days served; the court reinstated
probation as to Count 1 for a term of five years “beginning upon absolute
discharge from prison for a separate offense [(Count 2)].” Podergois filed a
notice     of      post-conviction    relief     from       the   probation
revocation/reinstatement proceedings, but his counsel found no viable
claims for relief and Podergois did not file a pro se petition. The superior
court then dismissed that proceeding.

¶4            In late 2013, Podergois was released from prison and began
his reinstated probationary term for Count 1. In late 2016, Podergois
admitted violating a term of his probation, and the superior court revoked
probation and imposed a five-year prison sentence with credit for 51 days
served.

¶5           Podergois then filed the instant post-conviction proceedings.
After counsel found no colorable claim, Podergois filed a pro se petition
raising multiple claims, largely premised on his assertion that his
punishments for Count 1 and Count 2 were required to run concurrently,
so their term had already expired. After full briefing, the superior court
summarily dismissed his petition. This petition for review followed.

¶6            Podergois reiterates his claims that his latest sentence of
imprisonment is not authorized by law, and thus that he is now being held
in custody after his sentence expired. See Ariz. R. Crim. P. 32.1(a)
(constitutional violation), (c) (unlawful sentence), (d) (incarcerated after
expiration of sentence). He claims that the 2016 sentence for Count 1
violates double jeopardy principles because the 2008 sentencing order
imposed concurrent terms of probation, so in his view the period of
probation for Count 1 should have continued to run during his



                                     2
                           STATE v. PODERGOIS
                            Decision of the Court

incarceration for Count 2 after he violated probation in 2010. He further
urges that the 2010 disposition order—which rendered the punishments
consecutive by revoking to prison on Count 2 and reinstating probation on
Count 1 following release—violated statutory protections against double
punishment, see A.R.S. § 13-116, and a purported requirement that
probationary terms arising from a single indictment run concurrently, see
State v. Pakula, 113 Ariz. 122 (1976). And Podergois further argues that his
counsel during the 2010 revocation proceedings was ineffective for failing
to advise him that the disposition (revoke to prison on one count, reinstate
to probation on the other consecutive to prison) was unlawful.

¶7            These claims—under Rule 32.1(a) and (c)—are now
precluded because they challenge the 2010 disposition and could have been
raised in a timely post-conviction proceeding after that disposition. See
Ariz. R. Crim. P. 32.2(a)(3). In any event, Podergois is not entitled to relief.
As relevant here, double jeopardy principles prohibit multiple
punishments for the same offense. Lemke v. Rayes, 213 Ariz. 232, 236, ¶ 10
(App. 2006). But Podergois was not exposed to multiple punishments for a
single offense; rather, he was punished for two offenses (probation later
revoked to prison for Count 2, and probation later revoked to prison for
Count 1). Similarly, although double punishment principles prohibit non-
concurrent sentences for multiple convictions resulting from a single act,
see A.R.S. § 13-116, Podergois’s convictions arose from separate acts, on
different dates, against different victims. Thus, § 13-116 is not implicated.
Moreover, Podergois’s premise—that his time incarcerated for Count 2
should be credited to his reinstated period of probation for Count 1—is
mistaken. “If probation is imposed on one who at the time is serving a
sentence of imprisonment imposed on a different conviction, service of the
sentence of imprisonment shall not satisfy the probation.” A.R.S. § 13-
903(E).

¶8            Podergois’s reliance on State v. Pakula for a purported
entitlement to concurrent punishments is similarly misplaced; that case was
rendered “obsolete” by statutory changes to the criminal code, and the
Arizona Supreme Court has since squarely held that consecutive terms of
probation may be imposed for different offenses, regardless whether the
charges are brought in the same indictment. See State v. Bowsher, 225 Ariz.
586, 589, ¶¶ 15, 17, 20 (2010). Further, Podergois’s admitted violation of his
originally-concurrent probationary terms opened the door to imposing
consecutive punishments on revocation. See A.R.S. § 13-901(C) (“If the
court revokes the defendant’s probation and the defendant is serving more
than one probationary term concurrently, the court may sentence the
person to terms of imprisonment to be served consecutively.”). And


                                       3
                          STATE v. PODERGOIS
                           Decision of the Court

because the 2010 disposition was not unlawful, Podergois’s ineffective
assistance claim fails.

¶9             The superior court lawfully revoked probation on Count 2
and reinstated Podergois to an effectively-consecutive term of probation—
following release from confinement—on Count 1 in 2010. Podergois then
admittedly violated probation during the reinstated probationary period
after his release. Because Podergois was not entitled to concurrent credit
for imprisonment and probation after his 2010 violation, his claim that he is
now being held after expiration of his sentence fails. Similarly, because the
2016 revocation for Count 1 did not lead to a concurrent prison term,
Podergois’s argument that he is entitled to additional presentence
incarceration credit (which was credited to his sentence for Count 2) fails.
See generally State v. Chavez, 172 Ariz. 102 (App. 1992).

¶10            Podergois’s petition for review also mentions, but does not
otherwise explain or develop, claims that the State unconstitutionally
suppressed evidence and that newly discovered evidence undermines his
conviction or sentence. These undeveloped claims do not provide a basis
for relief. See Ariz. R. Crim. P. 32.9(c)(4)(B)(iv).

¶11           Finally, Podergois urges that the superior court erred by
dismissing his petition without holding an evidentiary hearing. As
described above, however, Podergois did not present a colorable claim for
relief, so the superior court did not err by summarily dismissing the
petition. See Ariz. R. Crim. P. 32.6(d)(1).

¶12          Accordingly, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4